In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         ______________________________

               No. 06-07-00079-CR
         ______________________________


        MARC RUSSELL HICKEY, Appellant

                           V.

          THE STATE OF TEXAS, Appellee



    On Appeal from the 188th Judicial District Court
                 Gregg County, Texas
              Trial Court No. 35,438-A




      Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Moseley
                                    MEMORANDUM OPINION

         In this appeal, Marc Russell Hickey appeals his conviction for aggravated assault against a

public servant. See TEX . PENAL CODE ANN . § 22.02(b) (Vernon Supp. 2007). Hickey was sentenced

to forty-five years' imprisonment on this conviction. This sentence runs concurrently with other

sentences in companion cases in which Hickey has appealed his convictions of evading detention

(cause number 06-07-00077-CR) and aggravated assault and failure to stop and render aid (cause

number 06-07-00078-CR).

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

issued this day in Hickey v. State, cause number 06-07-00077-CR, we affirm the judgment of the trial

court.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:         January 23, 2008
Date Decided:           January 24, 2008

Do Not Publish




                                                  2